Citation Nr: 0013570	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
and ankle disorder, including pes planus and arthritis, on a 
direct basis and secondary to a service-connected left knee 
disability.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative arthritis of the right knee, 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

By rating action in August 1969, the RO granted service 
connection for recurrent strain of the left knee with 
osteoarthritis, rated 10 percent disabling, and denied 
service connection for right foot strain.  It was noted that 
there was no evidence of a current foot strain.  The veteran 
was notified of this decision and did not appeal.  

Service connection was denied for a right knee disorder on a 
direct basis, and secondary to the service-connected left 
knee disability, by rating actions in February 1970 and June 
1982, respectively.  The veteran was notified of these 
decisions and did not appeal.  

By rating action in January 1988, service connection was 
established for traumatic arthritis of the lumbar spine 
secondary to the service-connected left knee disorder.  The 
RO assigned a combined rating of 20 percent for the service-
connected disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision which 
found that the claim of service connection for a left ankle 
disorder was not well grounded, and denied service connection 
for bilateral foot disorder, including pes planus and gouty 
arthritis.  

By rating action in October 1996, the RO found that there was 
clear and unmistakable error in the January 1988 rating 
decision which assigned a single rating for the service-
connected left knee and lumbar spine disabilities.  The RO 
also found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
arthritis in joints other than the left knee and lumbar 
spine.  The RO assigned a separate rating of 20 percent for 
traumatic arthritis of the left knee under Diagnostic Codes 
5257-5010, and a 10 percent evaluation for traumatic 
arthritis of the lumbar spine under Diagnostic Codes 5295-
5010.  

By rating action in October 1998, the RO granted service 
connection for arthritis of the right knee secondary to the 
service connected left knee disorder, rated 10 percent 
disabling, and denied secondary service connection for 
degenerative joint disease of the ankles and feet.  The 
veteran perfected an appeal to the Supplemental Statement of 
the Case.  

A personal hearing at the RO was held in February 1999.  At 
that time, the veteran clarified the issues on appeal as 
including service connection for degenerative joint disease 
of the ankles and feet secondary to service-connected left 
knee disorder, and an increased rating for the service-
connected right knee disability.  The SSOC dated in May 1999 
and sent to the veteran in December 1999, characterized the 
service-connected issue as bilateral pes planus with gouty 
arthritis and status post ligament damage to both ankles 
secondary to the service-connected left knee disorder.  The 
veteran contested the May 1999 SSOC/rating decision in a 
letter received in December 1999.  

In light of the veteran's testimony and the confusing and 
ever expanding characterization of the issue of service 
connection, the Board has recharacterized the issue to that 
which is shown on the first page of this document.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that 
there was an increase in severity during service of the 
veteran's pre-existing bilateral pes planus.  

2.  No competent evidence has been submitted to establish 
that the veteran's current bilateral ankle and foot problems 
are due to disease or injury in service or related to a 
service connected disability.  

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a bilateral foot and ankle disorder, 
including pes planus and arthritis, on a direct or secondary 
basis.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's entrance examination in June 1966 showed that 
he had bilateral pes planus, 3rd degree.  The veteran also 
indicated on a Report of Medical History at that time that he 
had previously been rejected for military service, but that 
he did not know the reason for his rejection.  

The service medical records indicate that the veteran was 
seen for a callus on his right small toe and cramps in his 
right foot on two separate occasions in December 1967.  The 
veteran was seen for a sprained left ankle in September 1968, 
and treated with an ace bandage, Wintergreen, and crutches.  
X-ray studies at that time showed no evidence of a fracture.  
When seen the following day, his ankle was slightly swollen 
but improved.  The service medical records are silent for any 
other complaints, treatment, or abnormalities referable to 
the veteran's ankles or feet.  On a Report of Medical History 
for separation from service in September 1968, the veteran 
denied any bone, joint, or other deformity; arthritis or 
rheumatism, or any foot trouble.  The evidentiary record did 
not include a separation examination report.  

On his original application for VA compensation benefits in 
March 1969, the veteran reported right foot strain, but made 
no mention of any other foot or ankle problems.  

Similarly, the veteran made no mention of any foot or ankle 
problems when examined by VA in June 1969.  Although the 
veteran reported discomfort in his left knee when twisting on 
the left ankle, he made no mention of any left ankle 
problems.  The examiner noted that there were no significant 
scars or any sort of interference with motion of any joint, 
except the left knee.  The veteran was noted to have 3rd 
degree pes planus, bilaterally, but he had no swelling, 
excessive pain, limitation of motion, or peripheral vascular 
disease in the ankles or feet.  X-ray studies showed minimal 
degenerative changes in the left ankle and a normal right 
foot.  The impression included bilateral pes planus, 3rd 
degree.  

VA clinical records associated with the claims file in 
January 1970 show that the veteran was treated for a right 
foot injury in September 1969.  At that time, the veteran 
reported that he injured his right foot playing basketball in 
July 1969, but did not seek any medical attention for several 
weeks.  X-ray studies in September 1969 showed a traverse 
fracture of the right patella.  

Private medical records show the veteran was treated for a 
ruptured patellar tendon on the left knee in February 1978.  
The veteran made no mention of any foot or ankle problems, 
and no pertinent abnormalities were noted at that time.  

VA outpatient records in 1981 show treatment for bilateral 
knee pain.  The veteran made no mention of any foot or ankle 
problems and no pertinent abnormalities were noted.  

At a personal hearing at the RO in connection with a claim 
for an increased rating for his service-connected left knee 
disorder in April 1982, the veteran made no mention of any 
foot or ankle problems.  

When examined by VA in April 1982, October 1987, and 
September 1993, the veteran made no mention of any foot or 
ankle problems and, except for eversion of the feet noted on 
the September 1993 examination report, no pertinent 
abnormalities were noted.  

Similarly, VA clinical records from 1982 to 1991 showed no 
complaints or abnormalities referable to any foot or ankle 
problems.  

A VA medical report in August 1995 shows treatment for a one-
week history of left foot pain.  The impression was acute 
attack of gout.  When seen in February 1996, the veteran 
reported that he had chronic foot pain since 1968.  The 
impression was gouty arthropathy of the right foot.  The 
veteran was seen again the following week for left foot pain.  
The impression was acute gouty arthritis.  An outpatient 
report in June 1996 noted that the veteran did not have a 
flare-up of gout since February.  

On VA examination in April 1998, the veteran reported a 5-
year history of intermittent pain and swelling in his ankles 
and feet, diagnosed as degenerative and gouty arthritis, and 
that he was treated with medications.  He had a recent flare-
up two weeks earlier and was treated with medications with no 
recurrence.  The veteran denied any problems with other 
joints.  The examiner noted that he had reviewed the claims 
file.  

On examination, the veteran was well developed and 
overweight.  There was no evidence of swelling, heat, fluid, 
erythema, tenderness, crepitus, or laxity in the ankles.  
Dorsiflexion was to 15 degrees and plantar flexion was to 35 
degrees, bilaterally.  Inversion and eversion were normal.  
There was moderate bunion formation on both first 
metatarsophalangeal joints with 20 degrees hallux valgus, 
bilaterally.  There was moderate bilateral pes planus, but no 
heat, erythema, or tenderness.  Temperature, color, and 
vasculature were normal, bilaterally, and all digits had 
normal range of motion.  The examiner indicated that there 
was no evidence of gout on today's examination and no 
significant callus formation.  The veteran used a cane to 
ambulate and his gait showed a mild to moderate limp, 
bilaterally.  He could not hop, or walk on his toes and 
heels.  He could squat with moderate difficulty.  The 
impression was degenerative joint disease of the right knee 
and both ankles; gouty arthritis, both feet; bilateral bunion 
formation on both 1st metatarsophalangeal joints, and 
bilateral pes planus.  

The examiner indicated that he was ordering x-ray studies of 
the feet, ankles, and knees and that the results would be 
used to render the diagnoses.  The examiner also commented 
that the veteran had significant problems with his right 
knee, both ankles and both feet and that it was reasonable to 
assume that degenerative arthritis was present in all of the 
above described joints and that his problems were service 
connected.  

VA x-ray studies of the feet and ankles taken subsequent to 
the examination revealed moderately severe bilateral hallux 
valgus.  There was no bony erosions or evidence of gout or 
arthropathy of the feet.  There were minor degenerative 
changes in the tarso-metatarsal joints of both first toes.  
There was mild soft tissue swelling around the medial 
malleolus of the left ankle but no bony or joint space 
abnormalities.  There was also mild deformity of both 
navicular bones but the appearance was rather symmetrical.  

In a June 1998 addendum to the April 1998 VA examination 
report, the examiner offered a revised diagnosis based on all 
of the diagnostic studies conducted in April 1998.  The 
diagnoses included degenerative joint disease of both knees, 
status post episode of gout in both feet, status post 
ligament damage in both ankles, bilateral bunion formation on 
both first metatarsal phalangeal joints, and bilateral pes 
planus.  The examiner opined that it was reasonable to assume 
that the veteran's degenerative arthritis of the right knee 
was secondary to the service-connected arthritis in the left 
knee, but that the ankle and foot problems could not be 
established by clinical or radiological evidence.  

The veteran testified at a personal hearing at the RO in 
February 1999 that he believed that all of his problems in 
his ankles and feet were related to his service-connected 
left knee disability.  He also testified that it was on the 
record that the doctors who had examined him were of the 
opinion that his ankle and foot problems were related to his 
service-connected left knee disorder.  (T p.8).  

VA outpatient records associated with the claims file in 
April 1999 show treatment for various medical problems in 
1998 and 1999, including bilateral foot and ankle pain.  The 
clinical and diagnostic findings were essentially the same as 
those reported in the April 1998 VA examination and will not 
be repeated here.  The diagnoses in a February 1999 progress 
note included crystal proven gout with resolving attack.   

When examined by VA in November 1999, the veteran was 6' 4" 
tall and weighed 320 pounds.  The veteran reported difficulty 
working and going up and down stairs because of increased 
pain, swelling, and gouty arthritis, particularly in his 
ankles.  He reported that his ankle and foot problems had 
been present for 10 years, and that he worked off and on as a 
landscaper.  The examiner noted that the veteran had last 
worked in July and August 1999.  He also noted that the 
veteran felt that no matter what his medical problems were or 
whether they were service-connected or not, he should be 
compensated for them.  

On examination, there were corns on both feet, moderately 
severe pes planus, and mild asymptomatic hallux valgus of 
both great toes.  The impression included pain in the ankles 
and feet secondary to pes planus and obesity.  The examiner 
opined that the veteran's ankle and toe problems were not 
related to his service-connected bilateral knee disabilities, 
and that the late onset of gout/arthritis weighed against a 
finding that it was service related.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 113, 1131, 1137 (West l991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  A veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

The regulations further provide:

     (a)  General.  A preexisting injury 
or disease will be considered to have 
been aggravated by active military, 
naval, or air service, where there is an 
increase in disability during such 
service, unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.  
     (b)  Wartime service; peacetime 
service after December 31, 1946.  Clear 
and unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during, and subsequent to 
service.  
     (1)  The usual effects of medical 
and surgical treatment in service, having 
the effect of ameliorating disease or 
other conditions incurred before 
enlistment, including postoperative 
scars, absent or poorly functioning parts 
or organs, will not be considered service 
connected unless the disease or injury is 
otherwise aggravated by service.  
     (2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.  

38 C.F.R. § 3.306 (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

In general, the credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins v. West, 12 Vet. 
App. 209, 219 (1999)(en banc).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Regarding the veteran's pre-existing foot disorder, as pes 
planus was noted at entrance examination, he is not entitled 
to the presumption of soundness at entrance into service.  
Where a condition preexisted at entrance into service, 
service connection may be granted only where there is a 
finding of aggravation during service.  Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  The presumption of aggravation is 
applied only when the condition undergoes an increase in 
severity during service.  See Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Under 38 U.S.C. § 1153, a preexisting 
injury is considered aggravated "where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  See also 38 C.F.R. § 3.306(a) 
(1999).  "Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service.'"  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

The presumption of aggravation is not applicable because the 
veteran's condition did not increase in severity during 
service.  There is no evidence of aggravation of the 
veteran's pes planus during service.  The condition of his 
pes planus was described as 3rd degree at the time of his 
entrance examination.  Although there is no service 
separation examination of record, the veteran specifically 
denied any foot problems at the time of his release from 
service in October 1968.  Likewise, the veteran made no 
mention of any foot problems when examined by VA in June 
1969, nor was there any evidence of swelling, excessive pain, 
or limitation of motion.  The diagnosis at that time was 
bilateral pes planus, 3rd degree.  Thus, the evidence shows 
no change in the nature of the veteran pes planus during 
service or when seen by VA some eight months after his 
discharge from service.  

Moreover, the veteran has failed to provide any medical 
evidence of aggravation in service of his preexisting 
disability.  The veteran, as a layperson, is not competent to 
make this judgment.  When an opinion requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  Lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In summary, the 
veteran has not submitted a well-grounded claim for service 
connection for pes planus.  

While the service medical records show that the veteran was 
treated for a left ankle sprain in service, x-rays studies at 
that time showed no evidence of a fracture or other 
abnormality.  There were no complaints or abnormalities 
referable to the veteran's right ankle during service or at 
any time until the filing of this claim some 27 years after 
service.  The veteran made no mention of any ankle problems 
at the time of his release from service in October 1968, or 
when examined by VA in June 1969.  Although a June 1969 VA x-
ray study indicated that there were minimal degenerative 
changes, more recent VA x-ray studies of both ankles showed 
no evidence of any bone or joint space abnormalities.  (See 
April 1998 VA examination report).  X-ray studies of the feet 
showed only minor degenerative changes in the tarso-
metatarsal joints of the 1st toes of each foot, but no 
evidence of gout or arthropathy.  Moreover, a VA examiner in 
November 1999 opined that the veteran's ankle and foot 
problems were not related to his service-connected knee 
disabilities, or due to service.  

While the veteran believes that his bilateral ankle and foot 
problems are related to service or to his service-connected 
left knee disability, he has not presented any competent 
medical evidence to support his lay assertions.  This is 
required under Caluza, discussed above, to establish a well-
grounded claim.  The veteran, as a layman, is not competent 
to provide an opinion regarding the etiological relationship 
between any chronic disability now present and service or to 
a service-connected disability.  See Espiritu.  In the 
absence of competent medical evidence linking the veteran's 
current foot and ankle problems to service or to a service-
connected disability, or that his nonservice-connected foot 
and ankle problems have actually been aggravated by a 
service-connected disability, the Board finds that his claim 
of service connection on a direct and secondary basis is not 
well grounded, and the appeal is denied.  

The Board has considered whether to remand the appeal in 
light of the veteran's testimony in February 1999 to the 
effect that doctors have told him that his bilateral foot and 
ankle problems were related to his service-connected left 
knee disability.  However, the veteran did not identified any 
particular doctor or place of treatment that purportedly 
linked his foot and ankle problems to his service-connected 
left knee disability.  Rather, he simply asserted that every 
doctor he has seen told him that there was a relationship.  
He said that while he did not have a written statement to 
that effect, it was his understanding that his attending 
doctors had already made that connection.  The Board notes 
that none of the VA outpatient records or VA examinations of 
record offered any causal relationship between his ankle and 
foot problems to service or to a service-connected 
disability.  Moreover, a recent VA examiner addressed this 
question directly and opined that there was no relationship 
between his ankle and foot problems and service or to the 
service-connected knee disabilities.  Therefore, the Board 
finds no useful purpose would be served in remanding the 
appeal.  Carbino v. Gober, 10 Vet. App. 507 (1997); aff'd, 
Carbino v. Gober, 168 F.3d 32 (Fed. Cir. 1999).  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Accordingly, the veteran cannot invoke the VA's 
duty to assist in the development of the claim under 38 
U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  


ORDER

As a well-grounded claim of service-connection for a 
bilateral foot and ankle disorder, including pes planus and 
arthritis, on a direct basis and secondary to the service-
connected left knee disability has not been presented, the 
appeal is denied.  


REMAND

The veteran asserts that he has recurrent pain, swelling, and 
instability in his right knee, and has difficulty ambulating.  
The veteran also testified that he has periodic locking in 
his right knee which has caused him to fall on occasion.  

Although the veteran was most recently examined by VA for 
rating purposes in November 1999, the examiner did not 
provide sufficiently detailed information to evaluate the 
veteran's service connected right knee disability.  
Furthermore, there were no findings reported concerning the 
degree of functional loss as required by 38 C.F.R. § 4.40.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") found that the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court remanded the case to 
the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  Additionally, because the Codes used to rate the 
veteran's low back disability are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  The Court also held that the examiner should 
be asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

The RO's attention is also directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, 
the Court held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case be REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected right knee disability 
from 1999.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, not already obtained, 
as well as any VA clinical records, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right knee 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The answers 
to the following questions should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
right knee.  For VA purposes, normal 
flexion of the knee is to 140 
degrees and normal extension is to 0 
degrees.  Also, tests for stability 
of the knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  

II.  The examiner should determine 
whether the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

Each question must be fully answered and 
explained.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected right knee disorder, 
and whether she/he has responded to all 
questions posed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If 
instability in the right knee is 
identified, the RO should also consider 
the General Counsel Opinion in which it 
was determined that a claimant who has 
knee arthritis and instability may be 
rated separately under DC's 5003 and 
5257.  See VAOPGCPREC 23-97.  The RO 
should also consider the case of 
Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and place of the examination and 
the address to which the notice was sent 
should be included in the claims folder.  
The Supplemental Statement of the Case 
should also include a citation to 
§ 3.655.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in appropriate.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


